Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowed because the prior art of record, specifically Kikushima et al.(US 2007/0212073: hereinafter Kikushima073) teaches an optical transmission system comprising: a first optical transmitting unit for transmitting a first optical signal having a first wavelength that is obtained as a result of first frequency-multiplexed multi-channel signals being converted by means of FM batch conversion(See Paragraph 19, fig. 1 i.e. a first optical transmitting unit(optical transmitter λ1) for transmitting a first optical signal having a first wavelength(λ1) that is obtained as a result of first frequency-multiplexed multi-channel signals(90~770MHz) being converted by means of FM batch converter); a second optical transmitting unit for transmitting a second optical signal having a second wavelength different from the first wavelength that is obtained as a result of second frequency-multiplexed multi-channel signals (See Paragraph 19, fig. 1 i.e. a second optical transmitting unit(optical transmitter λ2)  for transmitting a second optical signal having a second wavelength(λ2) different from the first wavelength(λ1) that is obtained as a result of second frequency-multiplexed multi-channel signals(1030~2070MHz)); a multiplexer for multiplexing the first optical signal and the second optical signal, and outputting a multiplexed signal(See fig. 1 i.e. a multiplexer(WDM) for multiplexing the first optical(λ1) and the second optical signal(λ2), and outputting a multiplexed signal); a first optical receiving unit for receiving the first optical signal included in the multiplexed (See fig. 1 i.e. a first optical receiving unit(optical receiver λ1) for receiving the first optical signal(λ1) included in the multiplexed signal); and a second optical receiving unit for receiving the second optical signal included in the multiplexed signal (See fig. 1 i.e. a second optical receiving unit(optical receiver λ2) for receiving the secnd optical signal(λ2) included in the multiplexed signal). 
Kikushima073 does not teach …second frequency-multiplexed multi-channel signals being converted by means of FM batch conversion; a carrier monitoring function unit for acquiring the first optical signal and monitoring each carrier signal included in the acquired optical signal; an output adjustment unit for acquiring the first optical signal and the second optical signal, adjusting signal intensities of the acquired optical signals, and outputting the optical signals; a multiplexer for multiplexing the first optical signal and the second optical signal that have been subjected to signal intensity adjustment by the output adjustment unit; an amplifier for amplifying the multiplexed signal; a first optical receiving unit for receiving the first optical signal included in the multiplexed signal that has been amplified by the amplifier; wherein the carrier monitoring function unit obtains an amount of frequency deviation of each carrier signal included in the first optical signal, and calculates a minimum optical sensitivity at the first optical receiving unit based on the amount of frequency deviation, and the output adjustment unit adjusts the signal intensities of the acquired first optical signal and second optical signal such that the signal intensity of the first optical signal received by the first optical receiving unit is larger than or equal to a first predetermined value, and the signal intensity of the second optical signal received by the second optical receiving unit is larger than or equal to a second predetermined value, and updates the first predetermined value based on the minimum optical sensitivity at the first optical receiving unit calculated by the carrier monitoring function unit. 
Kikushima et al.(US 2007/0206956: hereinafter Kikushima956) teaches an optical amplifier(See Paragraph 58, fig. 1 i.e. an optical amplifier(30)); an amplifier for amplifying the multiplexed signal (See Paragraph 58, fig. 1 i.e. an optical amplifier(30)); a first optical receiving unit for receiving the first optical signal included in the multiplexed signal that has been amplified by the amplifier(See Paragraph 59,61, fig. 1  i.e. a first optical receiving unit(62) for receiving the first optical signal included in the multiplexed signal that has been amplified by the amplifier(30)); and a second optical receiving unit for receiving the second optical signal included in the multiplexed signal that has been amplified by the amplifier(See Paragraph 59, fig. 1 i.e. a second optical receiving unit(72) for receiving the second optical signal(λ2) included in the multiplexed signal that has been amplified by the amplifier(30)).
Igarashi(US 2004/0005866) teaches frequency deviation measuring unit(52 of fig. 9) for measuring the frequency deviation of the transmitted signals(step 604 of fig. 10)(See Paragraph 73,79, fig. 9,10).
Taylor et al.(US 10,056,733) teaches adjusting signal intensities of the acquired optical signals, and outputting the optical signals(See Col. 8 lines 23-33, fig. 3 i.e.adjusting the signal intensity in the respective path using variable optical attenuator(VOA0)(360), (VOA1)(361), (VOA2)(362), and outputting the optical signals to photodetectors(PD0,PD1,PD2)).
However, the prior art of record fails to teach an optical transmission system comprising: …second frequency-multiplexed multi-channel signals being converted by means of FM batch conversion; a carrier monitoring function unit for acquiring the first optical signal and monitoring each carrier signal included in the acquired optical signal; an output adjustment unit for acquiring the first optical signal and the second optical signal; a multiplexer for multiplexing the first optical signal and the second optical signal that have been subjected to signal intensity adjustment by the output adjustment unit; wherein the carrier monitoring function unit obtains an amount of frequency deviation of each carrier signal included in the first optical signal, and calculates a minimum optical sensitivity at the first optical receiving unit based on the amount of frequency deviation, and the output adjustment unit adjusts the signal intensities of the acquired first optical signal and second optical signal such that the signal intensity of the first optical signal received by the first optical receiving unit is larger than or equal to a first predetermined value, and the signal intensity of the second optical signal received by the second optical receiving unit is larger than or equal to a second predetermined value, and updates the first predetermined value based on the minimum optical sensitivity at the first optical receiving unit calculated by the carrier monitoring function unit. 
Claim 7 is allowed because the prior art of record, specifically Kikushima et al.(US 2007/0212073: hereinafter Kikushima073) teaches a carrier monitoring device(See fig. 1 i.e. optical signal receiving device), the first optical signal being an optical signal having a first wavelength that is obtained as a result of first frequency-multiplexed multi-channel signals being converted by means of FM batch conversion and that is to be transmitted to a first optical receiving unit (See Paragraph 19, fig. 1 i.e. the first optical signal(λ1)  outputted by a first optical transmitting unit(optical transmitter λ1)  being an optical signal having a first wavelength(λ1)  that is obtained as a result of first frequency-multiplexed multi-channel signals(90~770MHz) being converted by means of FM batch conversion(FM batch converter) and that is to be transmitted to a first optical receiving unit (optical receiver λ1)), the second optical signal being an optical signal having a second wavelength different from the first wavelength that is obtained as a result of second frequency-multiplexed multi-channel signals and that is to be transmitted to a second optical receiving unit (See Paragraph 19, fig. 1 i.e. the second optical signal that is transmitted by a second transmitter(optical transmitter λ2) being an optical signal having a second wavelength(λ2) different from the first wavelength(λ1) that is obtained as a result of second frequency-multiplexed multi-channel signals(1030~2070MHz)), the carrier monitoring device(See fig. 1 i.e. optical signal receiving device) comprising: a first acquisition unit for acquiring the first optical signal(See fig. 1 i.e. a first acquisition unit(optical receiver(photo-receiving element)) for acquiring the first optical signal(λ1)); a second acquisition unit for acquiring the second optical signal(See fig. 1 i.e. a second acquisition unit(optical receiver(photo-receiving element)) for acquiring the second optical signal(λ2)).
Kikushima073 does not teach… a carrier monitoring device that adjusts respective signal intensities of a first optical signal and a second optical signal that are included in a multiplexed signal input to an amplifier for amplifying the first optical signal and the second optical signal, the second optical signal…being converted by means of FM batch conversion, the carrier monitoring device comprising: … a first measurement unit for measuring a signal intensity of the first optical signal acquired by the first acquisition unit; a second measurement unit for measuring a signal intensity of the second optical signal acquired by the second acquisition unit; an adjustment amount calculation unit for calculating respective adjustment amounts for the signal intensity of the first optical signal acquired by the first acquisition unit and the signal intensity of the second optical signal acquired by the second acquisition unit, based on a measurement result of the measurement performed by the first measurement unit and a measurement result of the measurement performed by the second measurement unit, such that the signal intensity of the first optical signal received by the first optical receiving unit is larger than or equal to a first predetermined value, the signal intensity of the second optical signal received by the second optical receiving unit is larger than or equal to a second predetermined value, and a signal intensity of the multiplexed signal output from the amplifier is larger than or equal to a third predetermined value; a signal intensity adjustment unit for adjusting the signal intensity of the first optical signal acquired by the first acquisition unit and the signal intensity of the second optical signal acquired by the second acquisition unit based on the respective adjustment amounts calculated by the adjustment amount calculation unit, and outputting the first optical signal and the second optical signal that have been subjected to the signal intensity adjustment; and a carrier monitoring function unit for obtaining an amount of frequency deviation of each carrier signal included in the first optical signal or the second optical signal, calculating a minimum optical sensitivity at the first optical receiving unit or the second optical receiving unit based on the amount of frequency deviation, and updating the first predetermined value or the second predetermined value based on the minimum optical sensitivity.
Kikushima et al.(US 2007/0206956: hereinafter Kikushima956) teaches an optical amplifier(See Paragraph 58, fig. 1 i.e. an optical amplifier(30)); an amplifier for amplifying the multiplexed signal (See Paragraph 58, fig. 1 i.e. an optical amplifier(30)); a first optical receiving unit for receiving the first optical signal included in the multiplexed signal that has been amplified by the amplifier(See Paragraph 59,61, fig. 1  i.e. a first optical receiving unit(62) for receiving the first optical signal included in the multiplexed signal that has been amplified by the amplifier(30)); and a second optical receiving unit for receiving the second optical signal included in the multiplexed signal that has been amplified by the amplifier(See Paragraph 59, fig. 1 i.e. a second optical receiving unit(72) for receiving the second optical signal(λ2) included in the multiplexed signal that has been amplified by the amplifier(30)).
Igarashi(US 2004/0005866) teaches frequency deviation measuring unit(52 of fig. 9) for measuring the frequency deviation of the transmitted signals(step 604 of fig. 10)(See Paragraph 73,79, fig. 9,10).
Taylor et al.(US 10.056.733) teaches a carrier monitoring device(300 of fig. 3) that adjusts respective signal intensities of a first optical signal and a second optical signal of the transmission lines(321,322 of fig. 3), adjusting signal intensities of the acquired optical signals, and outputting the optical signals(See Col. 8 lines 23-33, fig. 3 i.e. adjusting the signal intensity in the respective path using variable optical attenuator(VOA0)(360), (VOA1)(361), (VOA2)(362), and outputting the optical signals to photodetectors(PD0,PD1,PD2)).
However, the prior art of record fails to teach a carrier monitoring device that adjusts respective signal intensities of a first optical signal and a second optical signal that are included in a multiplexed signal input to an amplifier for amplifying the first optical signal and the second optical signal; the second optical signal… being converted by means of FM batch conversion, the carrier monitoring device comprising: …a first measurement unit for measuring a signal intensity of the first optical signal acquired by the first acquisition unit; a second measurement unit for measuring a signal intensity of the second optical signal acquired by the second acquisition unit; an adjustment amount calculation unit for calculating respective adjustment amounts for the signal intensity of the first optical signal acquired by the first acquisition unit and the signal intensity of the second optical signal acquired by the second acquisition unit, based on a measurement result of the measurement performed by the first measurement unit and a measurement result of the measurement performed by the second measurement unit, such that the signal intensity of the first optical signal received by the first optical receiving unit is larger than or equal to a first predetermined value, the signal intensity of the second optical signal received by the second optical receiving unit is larger than or equal to a second predetermined value, and a signal intensity of the multiplexed signal output from the amplifier is larger than or equal to a third predetermined value; a signal intensity adjustment unit for adjusting the signal intensity of the first optical signal acquired by the first acquisition unit and the signal intensity of the second optical signal acquired by the second acquisition unit based on the respective adjustment amounts calculated by the adjustment amount calculation unit, and outputting the first optical signal and the second optical signal that have been subjected to the signal intensity adjustment; and a carrier monitoring function unit for obtaining an amount of frequency deviation of each carrier signal included in the first optical signal or the second optical signal, calculating a minimum optical sensitivity at the first optical receiving unit or the second optical receiving unit based on the amount of frequency deviation, and updating the first predetermined value or the second predetermined value based on the minimum optical sensitivity.
Claims 2-6 are allowed due to their dependency on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637